By reason of the judgment of the Supreme Court (American Casualty Co. v. Fisher, 195 Ga. 136, 23 S.E.2d 395), reversing the judgment of the Court of Appeals (Fisher v.  American Casualty Co., 67 Ga. App. 784, 21 S.E.2d 306), where this court reversed the judgment of the trial court sustaining the demurrer to the petition, the judgment of reversal is vacated, and the judgment of the trial court is affirmed.
Judgment affirmed. Sutton and Felton, JJ.,concur.
                        DECIDED FEBRUARY 4, 1943.